IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,964




EX PARTE SPENCER IMOUDU, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005CR8097-W1 IN THE 187th DISTRICT COURT
FROM BEXAR COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of Murder and
sentenced to seventeen years’ imprisonment. 
            Applicant contends that applicant’s plea of guilty was involuntary.   We order that this
application be filed and set for submission to determine whether applicant’s plea of guilty was
involuntary under the Due Process Clause of the Constitution of the United States  because his trial
counsel did not investigate whether he might have been insane at the time of the offense.  If
applicant’s trial counsel were constitutionally ineffective for failing to investigate applicant’s mental
state at the time of the offense, what more, if anything, must applicant show to obtain relief on his
involuntary plea claim? The parties shall brief these issues.
            It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 30 days of the date of this order, a
supplemental transcript containing: a confirmation that Applicant is represented by counsel; the order
appointing counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with this
Court on or before August 13, 2008.
 
Filed: July 2, 2008
Do not publish